McLAUGHLIN, Circuit Judge
(dissenting).
I agree with the opinion of the district judge, E.D.Pa.1960, 184 F.Supp. 95, 98 that the license, from which the disputed royalties flow, is just as much the direct result of the patent litigation as the actual cash paid by Wen. The facts support the trial court’s conclusion “ * * * that without getting the license Wen would not, in all probability, have paid any money, whether under a settlement or a final judgment.” It follows, as Judge Grim said, that “The license, therefore, * * * is comprehended within the term ‘damages’, particularly in view of the inference to ‘an out-of-court settlement of any type whatsoever.’ ”
I would affirm the judgment of the district court.